Case: 20-11171     Document: 00516177138         Page: 1     Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 24, 2022
                                  No. 20-11171                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   In the Matter of: William Paul Burch,

                                                                             Debtor,

   William Paul Burch,

                                                                        Appellant,

                                       versus

   Select Portfolio Servicing, Incorporated,

                                                                          Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1145


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11171      Document: 00516177138          Page: 2     Date Filed: 01/24/2022




          William Paul Burch appeals the district court’s dismissal for failure to
   pay the filing fee of his appeal of a judgment of the bankruptcy court for the
   Northern District of Texas. Burch has filed a motion to remand this matter
   to the district court, stating that he is now able to pay the filing fee. Because
   the record does not establish that the district court issued a statement or
   indicative ruling in accordance with Federal Rule of Civil Procedure 62.1 and
   Federal Rule of Appellate Procedure 12.1, upon which Burch relies, Burch’s
   motion for remand is denied. See Fed. R. App. P. 12.1; Fed. R. Civ. P.
   62.1; cf. Moore v. Tangipahoa Par. Sch. Bd., 836 F.3d 503, 504 (5th Cir. 2016).
          The motion for remand concedes that Burch does not currently meet
   the financial eligibility requirements to proceed IFP in this appeal. See Fed.
   R. App. P. 24(a); 28 U.S.C. § 1915(a)(1); Carson v. Polley, 689 F.2d 562, 586
   (5th Cir. 1982); see also Burch v. Freedom Mortg. Corp. (In re Burch), 835 F.
   App’x 741, 749 (5th Cir.), cert. denied, 142 S. Ct. 253 (2021), rehearing denied,
   No. 21-5069, 2021 WL 5763451 (U.S. Dec. 6, 2021). Furthermore, because
   Burch effectively has not identified any error in the dismissal without
   prejudice of his bankruptcy appeal for failing to pay the filing fee in the
   district court, he has not shown a nonfrivolous issue on appeal. Accordingly,
   the motion to proceed IFP is denied, and the appeal is dismissed as frivolous.
   See 5th Cir. R. 42.2; § 1915(e)(2)(B)(i).
          On prior instances, we issued a sanction warning and directed Burch
   to review his pending appeals and withdraw any that were frivolous. Burch v.
   Freedom Mortg. Corp. (In re Burch), 850 F. App’x 292, 294 (5th Cir. 2021);
   Burch, 835 F. App’x at 749. In a comparable recent appeal, we determined
   that Burch had not heeded our warnings and filed another frivolous appeal.
   Burch v. America’s Servicing Co. (Matter of Burch), No. 20-11074, 2021 WL
   5286563, *1 (5th Cir. Nov. 12, 2021) (unpublished). This court imposed a
   sanction of $100, again warned of sanctions, and once more admonished
   Burch to review his pending appeals and to withdraw any frivolous ones. Id.
Case: 20-11171      Document: 00516177138           Page: 3    Date Filed: 01/24/2022




                                     No. 20-11074


          Because Burch has ignored these admonishments, we conclude that
   an additional sanction is warranted. Burch is hereby ordered to pay $250.00
   to the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction is paid in full. Burch is
   again warned that additional frivolous or abusive filings in this court, the
   district court, or the bankruptcy court will result in the imposition of further
   sanctions. Burch is once again admonished to review any pending appeals—
   particularly those in which he requests leave to proceed IFP from an order
   dismissing his bankruptcy appeal in the district court for failure to pay the
   filing fee and moves in this court to remand based on new financial
   resources—and to withdraw any appeals that are frivolous.
          MOTION           DENIED;             APPEAL      DISMISSED            AS
   FRIVOLOUS;            SANCTION              IMPOSED;          ADDITIONAL
   SANCTION WARNING ISSUED.




                                           3